DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 21 – 31, in the reply filed on September 30, 2021 is acknowledged.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is longer than 150 words and contains abbreviations which are not defined as to their meaning.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21 – 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by JP 2017-057375.

A machine-generated translation of JP 2017-057375 was included with the Information Disclosure Statement dated October 18, 2019.  In reciting this rejection, the examiner will cite this translation.

JP 2017-057375 discloses a pressure-sensitive adhesive sheet (Paragraph 0001) consisting of a pressure-sensitive adhesive layer (Paragraph 0008), wherein the pressure-sensitive adhesive layer has a thickness of 1 µm to 50 µm (Paragraphs 0027), the pressure-sensitive adhesive layer includes carbon black particles in an amount of 30% or less by weight (Paragraphs 0063 – 0067), and the pressure-sensitive adhesive sheet satisfies any one of conditions (A) to (D): (A) the pressure-sensitive adhesive layer has the thickness of 15 µm or less (Paragraphs 0027), and the pressure-sensitive adhesive sheet has a total light transmittance lower than 10% (Paragraph 0008); (B) the pressure-sensitive adhesive layer has the thickness of 25 µm or less (Paragraphs 0027), and the pressure-sensitive adhesive sheet has a total light transmittance lower than 3% (Paragraph 0098); (C) the pressure-sensitive adhesive layer has the thickness of 35 µm or less (Paragraphs 0027), and the pressure-sensitive adhesive sheet has a total light transmittance lower than 1% (Paragraph 0098); and (D) the pressure-sensitive adhesive layer has the thickness of 50 µm or less (Paragraphs 0027), and the pressure-sensitive adhesive sheet has a total light transmittance lower than 0.5% (Paragraph 0098) as in claims 21 – 25.  With respect to claim 26, a pressure-sensitive adhesive polymer contained in the pressure-sensitive adhesive layer is an acrylic polymer (Paragraph 0033).  Regarding claim 27, the pressure-sensitive adhesive layer includes a tackifier resin (Paragraph 0068).  For claim 28, a pressure-sensitive adhesive composition for forming the pressure-sensitive adhesive layer includes an isocyanate-based crosslinking agent and/or an epoxy-based crosslinking agent (Paragraph 0070).  In claim 29, the pressure-sensitive adhesive sheet exhibits a 180° peel strength of 10 N/25 mm or greater to a stainless steel sheet (Paragraphs 0104 and 0105).  With regard to claim 30, the pressure-sensitive adhesive sheet is used for fixing a member in a mobile electronic device (Paragraph 0002).  JP 2017-057375 further discloses pressure-sensitive adhesive sheet with release liner comprising: the pressure-sensitive adhesive sheet according to claim 21; and a release liner protecting a surface of the pressure-sensitive adhesive layer (Paragraph 0092) as in claim 31.

Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. The additional prior art discloses pressure sensitive adhesives containing carbon black material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
November 16, 2021